Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of International Stem Cell Corporation (the “Company”) on Form10-K for the year ended December31, 2015 as filed with the Securities and Exchange Commission on March30, 2016 (the “Report”), I, Andrey Semechkin, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 30, 2016 /S/ANDREY SEMECHKIN Andrey Semechkin Chief Executive Officer (Principal Executive Officer)
